DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 22 July 2020.
	This office action is made Non Final.
Claims 1, 5, 12, 16, and 19 have been amended.
Claims 2, 7-10, 13 and 18 have been cancelled.
The objection to the specification and the 112(b) rejection has been withdrawn as necessitated by the amendment. 
Claims 1, 3-6, 11-12, 14-17, and 19-20 are pending. Claims 1, 12, 19 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
 

Drawings
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a (single) Cloud computing node and (multiple nodes).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "50" have both been used to designate a cloud computing environment. FIG 5 has “10” and “50” pointing to the same visual that resembles a cloud.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, and 19 recite the limitation “wherein a new advertisement is provided in the display area when the interaction of the user increases from a prior amount”. Applicant indicated that support for the limitation can be found in Paragraph 0021. However, 0021 does not show support for this limitations. 0021 discloses “The 
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1, 4-6, 12, 15-17, 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US 20110035263) in further view of Menachem et al (US 79711366, 2011)(Note: The Examiner is now using the Patent for App. 11749402 (Menachem) for this office action wherein the previous office actions the Examiner used the PGPub of App. 11749402 (Menachem))
As per independent claim 1, Ramanathan discloses a method comprising:
advertisement placement within one of a GUI window or a windowless display area (0021, 0025, 0081, 0140: window) 
determining focus portions for one or more advertisements, each focus portion comprising a portion of an advertisement; (Claim 1; FIG 11; 0014: Portions/positions for an ad are determined. Different parts of an ad can be at different locations in some embodiments. 0097 shows one embodiment of clearly disclosing one portion of an ad is disclosed in one location and another portion of the same is disclosed in another location (0097; FIG 13))
 determining a working portion of a display area comprising a region of the display area with which a user is interacting; and (FIG 1, 0171: User can visually interacted with the webpage, such as reading the text in the non-commercial content. The advertisement is not shown preventing the user from looking/reading the non-commercial content 150. The user can mouse over 
 displaying one or more of the focus portions for the one or more advertisements in a region of the display area outside of the working portion of the display area without redirecting user interactions to the one or more advertisements via both automatic advertisements relocation and resizing by dynamically moving and resizing the advertisement within the display areas of the display area by targeting unused areas of the display area wherein the relocation and resizing moves the one or more advertisements around in real time as the user works within the display area such that the one or more advertisements are dynamically moved. (Note: the claim does not clearly state how the advertisement is automatically relocated; just that is automatically relocated in some way. Therefore, the BRI is applied. Thus, automatically relocated is viewed as the user not manually relocating the advertisement. Therefore, FIG 1, 0081: Ad/”focus portion” is displayed outside of the non-commercial content (working portion). The ad is placed off to the side of the main text area (working portion). The advertisement does not prevent the user from interacting with the window (scrolling) and it does not overlap/block the user from viewing content 150 for a long time or hovering the mouse over content 150. In other words, the user is not redirected to the advertisement in anyway when it’s displayed. Furthermore, Ramanathan discloses relocating the advertisement to a new spot/location as the user scrolls down the page 
Furthermore, Ramanathan discloses the layout manager identifies locations where to put the advertisement. Ramanathan discloses that the layout manager uses heuristics are used to picking the best location for the advertisement which include:   
	Furthermore, Menachem discloses an embodiment wherein if any changes or expected changes are detected in the area underlying the message, the message is removed. This includes if the user starts to interact/work on the area near or at the area where the message/ad is. (a form of interacting in an area or near the area that wasn’t interacted before. Thus, the interaction by a user increased) (Col 9, lines 7-12; Claim 18) In other words, when the user starts to interact or increase its activity near or at the area where the message is, the message disappears. In response, Menachem discloses placing another message in a new area in an unused space. (Col 8, lines 3-5; Claim 1) Thus, Menachem discloses wherein a new advertisement is provided in the display area when the interaction of the user increases from a prior amount
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Menachem et al since it would have provided the need for a 

As per dependent claim 4, Ramanathan discloses wherein the one or more advertisements and the working portion of the display area have a same z-order (As shown in FIG 1 and FIG 4, advertisement 110 and content 140 (working portion) are shown separately. The content is shown to be below or above the ad on the page itself depending on the FIG. Since 110 and 140 appear not to be shown overlapping each other, then it is implicit that 110 and 140 are on the same z-order)	
As per dependent claim 5, Ramanathan discloses wherein the focus portions of the one or more advertisements are selected from uncluttered and/or uninteresting regions (0137: Discloses selecting areas that have empty spaces for placing ads. Empty areas do not have any elements/content (thus form of uncluttered regions) However, Ramanathan fails to disclose the selected areas are determined by one or more criteria including one or more of compressibility of representations of a graphical content of a first and to second regions and absence or infrequency of historical user interactions within the regions. However, based on the rejection of Claim 1 and the rationale incorporated, Menachem et al discloses using an algorithm for identifying areas on a display/document that doesn’t interfere with areas that user isn’t working on, areas that are the least interest to the user, and areas that haven’t had any changes in a while. In other words, areas that not been interacted for a while (e.g. infrequently active, not interesting)  are selected to display messages/ads (Abstract, 0035, 0046, 0053, 0055) It 
As per dependent claim 6, Ramanathan discloses wherein a first focus portion of one of the one or more advertisements is displayed at a first location and a second focus portion of one of the one or more advertisements is displayed at a second location (Claim 1, FIG 11)
As per independent claim 12 and 19, Claims 12 and 19 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Ramanathan discloses a medium and a processor and a memory (Claim 8: computer storage; 0142 discloses a mobile device such as a smartphone. Theses devices have a processor and memory)
As per dependent claims 15, 17, Claims 15, 17 recite similar limitations as in Claims 4, 6 and is rejected under the same rationale. 
As per dependent claim 16, Claim 16 recites similar limitations as in Claim 5 and is rejected under the same rationale. 

Claims 3, 11, 14,  and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in further view of Menachem et al in further view of Riise et al (US 20090094096, 2009)

It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Riise et al since it would have provided the benefit of enabling a user of a client device to view a variety of advertisements, selecting ones that are of interest, and skipping over ones that are not of interest which provides a user with control over various advertising.
As per dependent claim 11, Ramanathan discloses using a browser to view a document; however, fails to disclose using a cloud-computing environment. However, based on the rejection of Claim 3 and the rationale incorporated, Riise discloses a form of a cloud-computing environment (FIG 1, 0048: discloses a network of plurality of device used to perform the functionality of the invention. In addition, the client request a content/webpage and the server obtains and transmits the content/webpage to the client for viewing. (FIG 5; Abstract, 0086-0092: Forms of a cloud computing environment )
As per dependent claims 14 and 20, Claims 14, 20 recite similar limitations as in Claims 3 and 11 and is rejected under the same rationale. 

Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive. 
On pages 8-9, in regards to the 103 rejection, Applicant merely states that Ramamthan, Riise, and/or Menachem does not teach each and every feature of the claimed invention, in particularly, the added limitation, “wherein a new advertisement is provided in the display area when the interaction of the user increases from a prior amount”. Applicant states the references are silent as to the interaction with the display increasing allowing an updated advertisement. However, the Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the interaction with the display increasing allowing an updated advertisement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references 

On page 9, in regards to the objection to the drawings, Applicant argues that character “10” is in reference to multiple nodes, not one node. Furthermore, Applicant argues that characters “10” and “50” do not represent a cloud computing environment. Applicant states reference character “50” refers to an environment and nodes. However, the Examiner disagrees.
	The Examiner respectfully states that reference character “10” refers to both a (single) Cloud computing node and (multiple nodes). 0012, 0053, and 0054 clearly indicates/defines character “10” as being one/single cloud computing node. Thus, these paragraphs declare character “10” as being a cloud computing node. Then, in 0062, reference character “10” is viewed as referring to multiple nodes. In other words, 0062 appears to redefine reference character “10” from being a single node to multiple nodes. Thus, two designations are associated with reference character “10” within Applicant’s specification. Furthermore, the Examiner respectfully states that reference characters “10”  and “50” are shown clearly in FIG 5 pointing the same element. FIG 5 has “10” and “50” both pointing to the same cloud. “10” is not pointing explicitly to any of the graphics shown inside the cloud itself. Amending FIG 5 to show the arrow associated with “10” 

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177